Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions

Claims 2-4, 9-10 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.
Claims 1, 5-8 and 11-23 read on the elected invention/species.
Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 01/05/2022.
Election/Restrictions
Claims 2-4 and 9-10, previously withdrawn in response to a species restriction, are rejoined with the elected invention due to the allowance of independent claim 1.  
Double Patenting
The rejection of claims 1, 5-8 and 11-23 on the ground of nonstatutory double patenting is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on 01/05/2022 over the following issued US Patents:
Patent No.
US 9132097 B2
US 9446149 B2
US 9468681 B2
US 10166291 B2


During a conversation with Scott Conley, 1/24/2022, it was agreed that filing a Terminal Disclaimer over US Patents 10287401B2 and 10717825B2, would obviate any potential Non-statutory Double Patenting Rejection over the newly rejoined claims 2-4 and 9-10.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 25-30, directed to an invention/species non-elected without traverse.  Accordingly, claims 25-30 have been cancelled.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699